                                    1
                                        JEROME R. BOWEN, ESQ.
                                    2   Nevada Bar No. 4540
                                        BOWEN LAW OFFICES
                                    3   9960 W. Cheyenne Avenue, Suite 250
                                        Las Vegas, Nevada 89129
                                    4   (702) 240-5191; Fax (702)240-5797
                                        twilcox@lvlawfirm.com
                                    5
                                                                    UNITED STATES DISTRICT COURT
                                    6
                                                                            DISTRICT OF NEVADA
                                    7
                                                                                      ***
                                    8
                                    9    RIKI ROASH, individually,                          Case No. 2:19-CV-00035-GMN-BNW
                                   10                              Plaintiff,
                                              vs.
702-240-5191 FAX: 702-240-5797




                                   11
 9960 W. Cheyenne Ave, Suite 250




                                         AUTOMOBILE INSURANCE COMPANY
    BOWEN LAW OFFICES




                                   12
    Las Vegas, Nevada 89129




                                         OF HARTFORD, CONNECTICUT, a foreign
       Conquistador Plaza




                                   13    corporation; DOES I through X, inclusive and
                                         ROE CORPORATIONS, I through X,
                                   14    inclusive,
                                   15                              Defendants,
                                   16
                                   17   STIPULATION TO EXTEND THE DATE FOR PLAINTIFF TO FILE IT’S RESPONSE
                                          TO DEFENDANT’S MOTION FOR JUDGMENT ON THE PLEADINGS (ECF 20)
                                   18                                (First Request)
                                   19
                                               Plaintiff and Defendant have stipulated and agreed to a fourteen (14) day extension of time
                                   20
                                        from September 2, 2019 to September 16, 2019 for Plaintiff to file it’s Opposition to Defendant’s
                                   21
                                        Motion for Judgment on the Pleadings (ECF 20) filed on August 19, 2019. The reasons supporting
                                   22
                                        this stipulation are as follows: Plaintiff’s counsel has been recently traveling out of the state on
                                   23
                                        deposition and requires additional time to respond. The Plaintiff wishes to provide the Court a
                                   24
                                        complete outline of facts and issues.
                                   25
                                        ///
                                   26
                                        ///
                                   27
                                   28
                                        Case 2:19-cv-00035-GMN-BNW Document 21 Filed 09/03/19 Page 2 of 2



                                    1           This is the first extension of time requested by the Parties related to this Motion, which is

                                    2    made in good faith and not for purposes of delay.

                                    3
                                         Dated this 3rd day of September, 2019.          Dated this 3rd day of September, 2019.
                                    4
                                          /s/ Jerome R. Bowen, Esq.                       /s/ Dylan P. Todd, Esq.
                                    5    JEROME R. BOWEN, ESQ.                            Dylan P. Todd, Esq.
                                         Nevada Bar No. 4540                              Nevada Bar No. 10456
                                    6    BOWEN LAW OFFICES                                FORAN GLENNON PALANDECH
                                         9960 W. Cheyenne Avenue, Suite 250               PONZI & RUDLOFF PC
                                    7    Las Vegas, Nevada 89129                          2200 Paseo Verde Parkway, Suite 280
                                         Attorney for Plaintiff                           Henderson, Nevada 89052
                                    8                                                     Attorney for Defendant

                                    9
                                   10                                                 ORDER

                                          IT IS SO ORDERED.
702-240-5191 FAX: 702-240-5797




                                   11
 9960 W. Cheyenne Ave, Suite 250
    BOWEN LAW OFFICES




                                   12
    Las Vegas, Nevada 89129




                                                     4 day of September, 2019.
                                         DATED this ___                                      ______________________________
       Conquistador Plaza




                                   13                                                        Gloria M. Navarro, District Judge
                                                                                             UNITED STATES DISTRICT COURT
                                   14
                                   15
                                   16
                                   17
                                   18
                                   19
                                   20
                                   21
                                   22
                                   23
                                   24
                                   25
                                   26
                                   27
                                   28                                               Page 2 of 2
